Citation Nr: 0414903	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for herpes simplex.


FINDING OF FACT

Herpes simplex is currently manifested by recurrent lesions 
on the penis, left buttock, and right deltoid, with a total 
surface body area of less than 10 percent.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for herpes simplex 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for entitlement to a compensable 
evaluation for herpes simplex by means of the September 2003 
letter and the discussions in the December 2002 rating 
decision and the December 2003 supplemental statement of the 
case.  In the September 2003 letter, the RO informed the 
veteran that the evidence needed to establish a higher 
evaluation would be evidence showing that his service-
connected disability had worsened.  In the December 2002 
rating decision, the RO noted that there had been a change in 
the regulations that evaluate skin disorders.  It stated that 
prior to August 2002, the evidence needed to establish a 
compensable evaluation would be evidence of exfoliation, 
exudation, or itching involving an exposed area or extensive 
area.  The RO neglected to state what the evidence needed to 
show to establish a compensable evaluation for the service-
connected herpes simplex based upon the criteria in effect as 
of August 2002.  However, this error was cured in the 
December 2003 supplemental statement of the case.  There, the 
RO informed the veteran that in order to warrant a 10 percent 
evaluation under the criteria in effect as of August 2002, it 
was necessary to show that at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected by the 
skin disorder, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Based on the above, the Board finds that VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the August 2003 letter, the RO stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.  

On your behalf, VA will make reasonable 
efforts to get the following evidence:  
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.  

(Bold in original.)  The RO also told him that it would make 
reasonable efforts to help him get private records or other 
evidence necessary to support his claim.  It stated that the 
veteran must provide enough information about his records so 
that VA could request them from the person or agency who had 
them.  The RO noted that it was still the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency.  Thus, the appellant has been informed 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with his claim for an increased 
evaluation.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the veteran's 
service medical records at the time he filed his original 
claim for compensation in 1974.  As to the veteran's current 
claim, the RO obtained the veteran's VA treatment records, 
dated from 2001 to 2003 from the VA Medical Center in Palo 
Alto, California.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  Additionally, in connection with 
the duty to assist, VA has had the veteran undergo a VA 
examination in connection with his claim for an increased 
evaluation.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in December 2002.  Only after this 
rating action was promulgated did the AOJ, in the September 
2003 letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the AOJ adjudication currently on 
appeal, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Following the letter, the veteran was provided 30 days to 
submit additional evidence.  He submitted no additional 
evidence.  The veteran was then issued a supplemental 
statement of the case in December 2003, at which time, he was 
given 60 days to submit additional evidence and argument.  He 
did not submit any additional evidence or argument.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Also, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the September 2003 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO informed the veteran to send any additional 
information or evidence.  Additionally, in the June 2003 
statement of the case, the RO provided him with the fourth 
element by including the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that in this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Initially, the Board notes that when the veteran filed his 
claim for benefits in July 2001, he stated he was seeking to 
have herpes simplex considered for service connection.  In 
the December 2002 rating decision, the RO informed the 
veteran that service connection had been granted for herpes 
simplex shortly following his discharge from service and had 
been assigned a noncompensable evaluation.  In the veteran's 
notice of disagreement, received in April 2003, he disagreed 
with the fact that service connection had already been 
granted.  For the record, service connection for herpes 
simplex was granted by means of a December 1974 rating 
decision and assigned a noncompensable evaluation, effective 
October 1, 1974.  The veteran has remained at the 
noncompensable evaluation since that time.  The RO properly 
considered the veteran's July 2001 claim as a claim for 
increased benefits.

The veteran asserts that the service-connected herpes simplex 
warrants a compensable evaluation.

A June 2001 VA outpatient treatment report shows that the 
veteran was seen with a recurring rash on his penis.  He had 
been provided with ointment, which was helping the herpes to 
heal, but the veteran reported he was still having itching.  
The examiner entered a diagnosis of recurring rash, which had 
resolved with medication.  In September 2001, it was noted 
that the veteran had a rash on the right deltoid area, which 
the examiner assessed was contact dermatitis.

An October 2001 VA outpatient treatment report shows that the 
veteran was seen for a lesion on the right buttock.  The 
examiner noted that the veteran had been seen in September 
2001 with a rash on the deltoid.  Physical examination of the 
right deltoid revealed a group of very small, crusty 
erosions.  The examiner stated that it appeared to be healing 
herpes simplex.  On his right buttock, he had a one 
centimeter erosion.  The assessment was that the lesions on 
the arm and buttock appeared to be herpes simple infections.  
The veteran was seen again in November 2001 with healing 
lesions on the deltoid and right buttock.  

A September 2003 VA examination report shows that the 
examiner noted that the rash on the veteran's buttock was on 
the left buttock, as opposed to the right.  He stated that 
the veteran was having a flare-up at that time and opined 
that it was related to the herpes simplex virus.  He noted 
that the skin rash on the deltoid in 2001 had occurred one 
time and had not occurred since then.  The examiner stated 
that the areas of involvement were the right deltoid, dorsal 
midline of the penis, and the left superior gluteal cleft.  
He estimated the total surface body area was less than 
10 percent.  He stated the right deltoid had a 3.5 by 2.5 
centimeter group of atrophic hypopigmented shallow scars.  
The left superior medial buttock had a group of denuded 
vesicles in an area that measured 2.5 by 1.5 centimeters.  
The shaft of the penis adjacent to the corona had five small 
erythematous macules.  The examiner entered a diagnosis of 
herpes simplex, recurrent on the penis and left buttock.  He 
stated that both were related via the sensory nerves to 
herpes simplex.  He also stated that it was more likely than 
not that the right deltoid rash was from the herpes simplex 
as well.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the criteria for evaluating skin disorders 
changed in August 2002.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  However, in a recent opinion, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  Thus, the Board can apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change-here, August 26, 2002.

Under the old criteria, a noncompensable evaluation was 
warranted if there was slight, if any, exfoliation exudation 
or itching, if on a nonexposed surface or small area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 2002).  A 10 percent evaluation was warranted if there 
was exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  Id.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  

Under the new criteria, a noncompensable evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 2002).  A 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Id.  A 
30 percent evaluation is warranted for psoriasis when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a compensable 
evaluation for herpes simplex.  The 2001 VA treatment records 
show that the veteran's herpes simplex had spread to his 
right deltoid area and buttock.  The deltoid area is on an 
exposed area, and thus, the veteran meets the criteria for a 
10 percent evaluation under the criteria in effect prior to 
August 2002.  The September 2003 VA examination report shows 
that the examiner made a finding that the veteran's herpes 
simplex affected "less than 10%" of the veteran's body.  
While that may mean that it is less than 5 percent, the 
examiner did not state such.  Resolving all reasonable doubt 
in favor of the veteran, the Board finds that the veteran 
meets the criteria for a 10 percent evaluation under the new 
criteria.  It is for the above-stated reasons that the Board 
finds the veteran meets the 10 percent evaluation under both 
the former and the revised criteria.

The Board must now consider whether the veteran meets the 
criteria for an evaluation in excess of 10 percent, and finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  Considering the criteria 
in effect prior to August 2002, there is no evidence that the 
veteran's herpes simplex has caused constant exudation or 
itching, extensive lesions, or marked disfigurement.  In 
fact, both the veteran and the examiners have noted that the 
veteran's herpes simplex comes and goes, so it is not 
constant.  The lesions are in three areas, and a medical 
professional has stated that it covers less than 10 percent 
of the veteran's body, which would not be extensive.  And no 
medical professional has stated that the veteran's herpes 
simplex causes marked disfigurement.  Thus, the preponderance 
of the evidence is against a finding that the veteran's 
herpes simplex meets the 30 percent evaluation under the 
criteria in effect prior to August 2002.

Considering the new criteria, there is no evidence that the 
veteran's skin disorder affects 20 percent of his body.  In 
fact, there is evidence to the contrary.  In the June 2003 
examination report, the examiner specifically stated that the 
skin disorder affected less than 10 percent of the veteran's 
body.  Additionally, systemic therapy such as corticosteroids 
or other immunosuppressive drugs are not required for the 
veteran's skin disorder.  He uses a topical cream, which will 
cause the rash to resolve.  Thus, the preponderance of the 
evidence is against a finding that the veteran's herpes 
simplex meets the 30 percent evaluation under the criteria in 
effect as of August 2002.

The veteran is competent to report his symptoms.  To the 
extent he asserted he warranted a higher evaluation, the 
Board agrees, and has granted him a 10 percent evaluation for 
herpes simplex.  However, to the extent that he has implied 
that he warrants an evaluation in excess of 10 percent, the 
Board finds that the medical evidence does not support such a 
finding.  The veteran's report of his symptoms would not meet 
the next higher evaluation.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the verruca vulgaris of the penis, and there is no evidence 
that this alone markedly interferes with his employment.


ORDER

A 10 percent evaluation for herpes simplex is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



